PER CURIAM.
Nebraska inmate James Sherrod brought this 42 U.S.C. § 1988 action alleging that defendants lost evidence which, if DNA-tested, would have exonerated him of a rape for which he was convicted. He sought damages and release from prison. The district court1 dismissed the complaint for failure to state a claim, and Sherrod appeals. Upon de novo review, see Breedlove v. Earthgrains Baking Cos., 140 F.3d 797, 799 (8th Cir.), cert. denied, 525 U.S. 921, 119 S.Ct. 276, 142 L.Ed.2d 228 (1998), we agree with the district court that Sherrod failed to state a claim under section 1983, see Heck v. Humphrey, 512 U.S. 477, 486-87, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994); Daniels v. Williams, 474 U.S. 327, 330-31, 106 S.Ct. 662, 88 L.Ed.2d 662 (1986); Preiser v. Rodriguez, 411 U.S. 475, 490, 93 S.Ct. 1827, 36 L.Ed.2d 439 (1973).
Accordingly, the judgment is affirmed. See 8th Cir. R. 47B.

. The Honorable Richard G. Kopf, Chief Judge, United States District Court for the District of Nebraska.